DETAILED ACTION
This is an Office action based on application number 16/604,403, filed 10 October 2019, which is a national stage entry of PCT/JP2018/015918 filed 17 April 2018, which claims priority to JP 2017-082340 filed 18 April 2017. Claims 1-7 and 10-12 are pending. Claim 5 is withdrawn from consideration due to Applicant’s election. Claims 8-9 are canceled. 
Amendments to the claims, filed 5 July 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 10, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (US Patent Application Publication No. US 2010/0183865 A1) (Nagayama) in view of Akiwa et al. (US Patent No. 5,972,453), Wada et al. (US Patent Application Publication No. US 2005/0209380 A1) (Wada), and Abe et al. (JP 2016-021502 A with citations taken from the provided machine translation) (Abe).

Examiner’s note – Claims 1 and 10 recite the limitation “the separator having the adhesive layer formed on one surface of the separator has an adhesive strength”. While this limitation, alone, can be interpreted, ambiguously, as either the separator or the adhesive layer has the requisite adhesive strength, the claim further recites that the adhesive strength is measured by bonding separator to an acrylic plate by the adhesive layer. Therefore, the claimed adhesive strength is construed as a property of the adhesive layer and not the separator layer alone.

Reference is made to FIG. 1 of Nagayama, reproduced below:

    PNG
    media_image1.png
    288
    328
    media_image1.png
    Greyscale

Regarding instant claims 1 and 10, FIG. 1 of Nagayama illustrates a laminate <3> of a porous PTFE membrane <4> and a support (e.g., polyester film) <5> that protects the porous PTFE membrane, but is peelable from the porous PTFE membrane during use (paragraph [0031]). FIG. 1 further illustrates that the laminate <3> is wound up around a core <2> so as to form a sheet roll <1> (paragraph [0031]).
	Said porous PTFE membrane <4> and support <5> meet the claimed resin film and separator, respectively.
	Peeling the porous PTFE membrane from the support meets the claimed limitation of forming an exposed surface between the separator and the adhesive film. 
	Nagayama does not explicitly disclose an adhesive layer joining the resin film and the separator. Nagayama does not explicitly disclose the tensile strength of the resin film in terms of N/mm.
	However, Akiwa discloses a film comprising an adhesive layer having low adhesive strength formed on one surface of a base film and a release film adhered on a surface of the adhesive layer (Claims 1 and 5). Akiwa further discloses that examples of the base film are inclusive of polyester resins (col. 4, line 57 to col. 5, line 10).
	Akiwa further discloses that an adhesive having “low adhesive strength” has a peel strength of from about 1 g/25 mm to about 50 g/25 mm (col. 3, lines 47-49).; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	It is noted that Akiwa does not explicitly disclose that the adhesive strength is measured with respect to an acrylic plate. However, absent evidence of criticality regarding how the adhesive strength is measured and given that the adhesive strength disclosed by Akiwa encompasses within the range presently claimed, it is the Examiner's position that Akiwa obviates the limitation of the instant claim.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the low adhesive strength adhesive of Aikawa to bond the porous PTFE membrane to the polyester film support of Nagayama. The motivation for doing so would have been that Aikawa establishes such an adhesive is known in the art to bond a polyester layer to a second layer to form a laminate, wherein said second layer is removable from the adhesive and polyester layer. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	As to the claimed tensile strength, Wada discloses an adhesive tape (Title) comprising a plastic film support material (paragraph [0073]). Wada further discloses that the tensile strength of the tape is on the order of 20 to 30 N/10mm in in at least one direction such that there is almost no possibility of the tape to break even if it is fixed for a long time and adhesive force increases, which would be beneficial should the tape be removed in a disassembly process (paragraphs [0048-0049]). Although Wada discloses that the overall tape has the requisite tensile strength, one of ordinary skill in the art would readily recognize that the tape backing must have a comparable tensile strength as it supports the adhesive layer to form the tape.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a PTFE membrane having the tensile strength prescribed by Wada when constructing the laminate of Nagayama. The motivation for doing so would have been that tape constructions having the requisite tensile strength do not break even if it is fixed for a long period of time.
	As to the claimed ratio of PA/PC between a cohesion PC of the resin film and the adhesive strength PA of the separator, Abe discloses a structure comprising a porous material and at least one adhesive layer (paragraph [0009]) and a release film (paragraph [0014]). Further, Abe teaches that when it is difficult to peel off a release film from the structure, cohesive failure may occur in the porous layer (paragraph [0031]). Therefore, there exists a motivation to ensure that the cohesive strength of the porous member is greater than the adhesive strength of the adhesive layer.
	Since the instant specification is silent to unexpected results, the specific ratio between the cohesion of the PTFE membrane and the adhesive strength of the adhesive is not considered to confer patentability to the claims. As the prevention of cohesive failure of the porous member is a variable that can be modified, among others, by adjusting the adhesive strength of the adhesive and cohesive strength of the porous PTFE member by selection of the composition and structure of each, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio between the cohesion of the PTFE membrane and the adhesive strength of the adhesive in prior art combination to obtain the desired prevention of cohesive failure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the ratio between the cohesion of the PTFE membrane and the adhesive strength of the adhesive layer of Nagayama in view of Aikawa because Abe teaches that cohesive failure may occur when the release layer is difficult to remove from the tape structure.
	Therefore, it would have been obvious to combine Aikawa, Wada, and Abe with Nagayama to obtain the invention as specified by the instant claims.

Regarding instant clam 3, the porous PTFE membrane of Aikawa is necessarily a fluororesin. 

Regarding instant claim 6, Nagayama illustrates only one porous PTFE membrane <4>; therefore, the laminate of the prior art combination meets the limitation of the instantly claimed single layer resin film.

Regarding instant claims 11-12, Aikawa further discloses that the adhesive having a low adhesive strength comprises a polyurethane inclusive of two-component types that involve a curing reaction carried out by adding a crosslinking agent (col. 2, lines 27-51). The cured, two-component polyurethane adhesive is construed to meet the product-by-process limitation of the claims (i.e., the adhesive layer is cured on the surface of the separator).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama in view of Aikawa, Wada, and Abe as applied to claim 1 above, and further in view of Furuyama et al. (WIPO International Publication No. WO 2016/047140 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0292000 A1) (Furuyama).

Regarding instant claim 2, Nagayama in view of Aikawa, Wada, and Abe discloses a laminate comprising a porous PTFE membrane having a particular tensile strength, as cited in the rejection of claim 1 above. 
	Nagayama in view of Aikawa, Wada, and Abe does not explicitly disclose the specific surface density of the PTFE membrane.
	However, Furuyama discloses a polymer film having a series of through holes (paragraph [0021]), which is analogous to the porous PTFE membrane of Nagayama. Furuyama discloses that the polymer film is used as a waterproof sound-permeable membrane (paragraph [0022]). Furuyama further discloses that the waterproof sound-permeable membrane has a surface density of 10 to 50 g/m2 in terms of strength and handling properties, among others (paragraph [0234]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the porous PTFE membrane of Nagayama has the surface density prescribed by Furuyama. The motivation for doing so would have been to optimize the strength and handling properties of the membrane.
	Therefore, it would have been obvious to combine Furuyama with Nagayama in view of Aikawa, Wada, and Abe to obtain the invention as specified by the instant claim.

Regarding instant claim 4, Nagayama in view of Aikawa, Wada, and Abe discloses a laminate comprising a porous PTFE membrane having a particular tensile strength, as cited in the rejection of claim 1 above.
	Nagayama in view of Aikawa, Wada, and Abe does not explicitly the structure recited by the instant claim.
	However, Furuyama discloses a polymer film having through holes extending from one principle surface of the polymer film to the other principle surface of the polymer film, wherein the through holes are straight holes having a central axis extending straight.
	Reference is made to FIG. 1 of Furuyama, reproduced below:

    PNG
    media_image2.png
    273
    564
    media_image2.png
    Greyscale

	In FIG. 1, Furuyama illustrates polymer film <1> comprising through holes <3>, each having a straight central axis <4>.
	Furuyama further discloses that the polymer film <1> is a non-porous film having no through-thickness gas passages other than the through holes, which are straight holes; furthermore, Furuyama discloses that said polymer film has advantages over porous PTFE films, which have a huge number of pores distributed over the entire membrane, in that the polymer film having on straight through holes have high levels of waterproofness, among other properties (paragraph [0273]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to replace the PTFE membrane of Nagayama with a non-porous PTFE membrane having only straight through holes, which also meets the requisite tensile strength and cohesion. The motivation for doing so would have been to increase the waterproofness of the tape.
	Therefore, it would have been obvious to combine Furuyama with Nagayama in view of Aikawa, Wada, and Abe to obtain the invention as specified by the instant claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama in view of Aikawa, Wada, and Abe as applied to claim 1 above, and further in view of Konishi et al. (US Patent No. 4,741,948) (Konishi).

Regarding instant claim 7, Nagayama in view of Aikawa, Wada, and Abe discloses the laminate as cited in the rejection of claim 1, above.
	Nagayama in view of Aikawa, Wada, and Abe does not disclose the specific tensile strength of the separator.
	However, Konishi discloses a composite release sheet material having a tensile strength sufficient to stably support a release layer thereon even when a cutting impact is applied thereto (col. 2, lines 12-15).
	Since the instant specification is silent to unexpected results, the specific tensile strength of the separator layer not considered to confer patentability to the claims as the ability of a layer to support another layer that is bonded to it (i.e., one of the functions of the separator of Nagayama) is a variable that can be modified, among others, by the selection of a material having a sufficient tensile strength, the precise tensile strength would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the tensile strength of the separator in Furuta to obtain the desired stabilization of the layers to impact (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him her, to optimize the tensile strength of the separator of Nagayama as taught by Konishi. The motivation for doing so would have been to ensure that the separator of Furuta stably supports any layer applied thereto.

Answers to Applicant’s Arguments
In response to Applicant’s arguments and amendments, the previous grounds of rejection are withdrawn and replaced by the new grounds of amendment, necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        10/14/2022